IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-60266
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRISTOPHER O. HAMPTON,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:00-CR-4-1-D
                       - - - - - - - - - -
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Christopher O. Hampton appeals from the sentence following

his guilty-plea conviction for distribution and possession with

intent to distribute in excess of five grams of a substance

containing cocaine base.    He argues that the district court

erred by failing to apply an adjustment for acceptance of

responsibility pursuant to U.S.S.G. § 3E1.1 and by attributing

an additional amount of cocaine base to him as relevant conduct.

Because Hampton failed to file timely written objections on these

bases in district court, we review his arguments only for plain

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60266
                                -2-

error.   See United States v. Chung, 261 F.3d 536, 539 (5th Cir.

2001).

    Hampton has failed to show plain error regarding either

issue.   Accordingly, the judgment of the district court is

AFFIRMED.